DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10 and 17, respectively, recite the limitation "the depth adjustment sleeve."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (5,996,452).
Chiang (‘452) discloses a screw driving device comprising a screw driving mechanism (20, 21) that retains a screw bit (29) for driving screws (40) into a work surface (80); a floating sleeve (28) that surrounds the screw driving mechanism; a floating sleeve spring (27) that provides a constant bias between an upper end of the floating sleeve and an upper end of a hollow clutch sleeve (30); a depth control sleeve (10) threadedly (13, 31) connected to a bottom end of the device, the depth control sleeve having a bottom end with a passage through which the screw bit extends (Figs. 2 and 3); and a clutch spring (12) that constantly urges the screw driving mechanism to a 
receiving and retaining the screw bit (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (‘452), as applied to claim 1 above, as being obvious in combination with Klemm (5,341,704).
Chiang (‘452), as applied to claim 1 above, provides a screw driving device as claimed except for the provision of an indexing means for the threaded depth adjustment mechanism.
	However, Klemm (‘704) discloses a depth adjustment assembly for a power tool comprising a plurality of depth adjustment indexes, and a depth control sleeve which comprises a depth adjustment indicator that is manually displaceable by rotation of the depth adjustment sleeve on a second sleeve to move the depth adjustment indicator from one depth adjustment index to 
	Thus, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, using known methods of construction, to have modified the depth adjustment mechanism of Chiang (‘452) by providing an indexing means, such as that taught by Klemm (‘704), and having the predictable result of preventing the depth setting of the tool from being unintentionally or inadvertently varied.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the additional components introduced in claims 6, 8, 9 and 16, together in combination with the rest of the limitations in the independent claim(s) has neither been disclosed nor suggested, in part, whole, or combination, by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as demonstrating numerous examples of known fastener installation assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/